Citation Nr: 0937118	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-19 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service-connected Type II diabetes mellitus 
or exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk




INTRODUCTION

The Veteran had active military service from April 1968 to 
January 1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).



In December 2004, the Veteran was afforded a VA compensation 
examination, during which the examiner reviewed the claims 
file for the pertinent medical and other history.  After 
reviewing the claims file and conducting a physical 
examination, the VA examiner determined the Veteran's 
hypertension was not at least as likely as not related to his 
military service or his Type II diabetes mellitus.  However, 
the VA examiner also reserved judgment pending receipt of and 
an opportunity to consider private medical records from Dr. 
M.C.M., from 2002.  Specifically, the VA examiner stated that 
she had requested that the Veteran obtain and forward his 
medical records from his 2002 hospitalization when he was 
admitted for shortness of breath and had a complete workup.  
The VA examiner determined that, at the time of her 
evaluation, it was difficult to make the correlation between 
the Veteran's hypertensive state and his Type II diabetes 
mellitus since they were diagnosed at the same time - in 
April 2004.  Following the examination, the RO obtained these 
2002 private medical records from Dr. M.C.M..  But there is 
no indication the VA examiner was given an opportunity to 
review or consider these records, as she had requested.

Furthermore, the Veteran is asserting that his hypertension 
- if not caused by his already service-connected Type II 
diabetes mellitus, was nonetheless aggravated.  And this, 
too, is a viable basis for granting secondary service 
connection.  See 38 C.F.R. § 3.310(a) and (b) (2008); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  But medical evidence 
is required to establish this link between the claimed 
disability and the service-connected disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 
Vet. App. 513 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).  
The Veteran has not been provided a VA compensation 
examination specifically to determine whether his 
hypertension has been chronically aggravated by his already 
service-connected Type II diabetes mellitus.  So this 
additional opinion is also needed to fairly decide his 
appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).



Accordingly, the claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for another VA 
examination to obtain a supplemental 
medical opinion indicating whether it is 
at least as likely as not (i.e., 50 
percent or more probable) that his current 
hypertension is attributable to his 
military service, and in particular the 
result of exposure to herbicides or 
secondary to (i.e., caused or aggravated 
by) his already service-connected Type II 
diabetes mellitus.

In making this determination, the examiner 
should review the private medical records 
from Dr. M.C.M., from 2002, which the 
December 2004 VA examiner indicated is 
necessary to assist in determining the 
etiology of the Veteran's hypertension.

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the pertinent 
medical and other history.

Advise the Veteran that failure to report 
for this scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.

2.  Then readjudicate the Veteran's claim 
in light of any additional evidence.  If 
the claim is not granted to his 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration of the claim.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claim the Board has remanded to the RO via the 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




